DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 depends from claim 1, however claim 1 is cancelled. Therefore, it is unclear what claim 14 is intended to depend from. The same argument applies to claims 15-17 and 23-25 which depend from claim 14 or claim 15 which is depends from claim 14; therefore claims 15-17 and 23-25 incorporate the same indefinite limitation of claim 14. For the purposes of expediating examination, claim 14 is interpreted as depending from claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 12, 14-17 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yudovsky et al (US 2013/0143415) in view of Zachai et al (US 5,843,224), Lee et al (US 2007/0144557) and Provencher et al (US 2008/0202416).
In a vapor deposition apparatus, Yudovsky et al teaches a substrate 60 is placed on a stage (carrier 65) (Fig 1; [0037]-[0040]). Yudovsky et al teaches precursors and purge gas supplies with valves 206, 806 to control the flow to nozzles (nozzle member) of a gas manifold (supply unit) (Abstract; Fig 1, 7-9, [0065]-[0080]). Yudovsky et al teaches a gas injector unit 31 comprising a plurality of elongated gas ports 32 having any suitable shape, including elongated channels ([0050]; Fig 4A). Yudovsky et al also teaches a gas manifold 204 connected to four different gas sources having a switching valve and gas manifold is connected to the reactive gas port ([0064]; Fig 7), which clearly suggests the nozzle member is configured to sequentially supply a plurality of gases to the substrate. Yudovsky et al also teaches a position of the supply unit 1030 is fixed relative to a position of the stage 1060 (substrate support/susceptor), and moving the stage relative to the supply unit (Fig 2 and 10; [0089]-[0095]). Yudovsky et al teaches four exhausts for reactive gas A, reactive gas B, purge gas and the chamber using separate vacuum pumps (Fig 5, [0054]-[0056]), which clearly suggests a plurality of exhaust units between supply modules. Yudovsky et al also teaches the supply unit comprises a plurality of supply units 804a, 804b, 904a comprising a main body and nozzle member (See, [0080]-[0095], Fig 9 which shows plurality of supply units connected to gas ports).
Yudovsky et al does not teach a mask between the substrate and the supply unit.
In a CVD apparatus, Zachai et al teaches an CVD apparatus 10 comprising a reactor 12, a substrate holder  and a masking device 14 for selective deposition of a layer on a substrate 5, and a nozzle 15, wherein the growth substrate is covered with a mask 16 by means of a masking device, and the mask blocks the deposition of the layer 1 except in area where it is desired (Fig 6, col 5, ln 20 to col 6, ln 67), which clearly suggests a mask between the substrate and supply unit (nozzle).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yudovsky et al by providing a mask between the substrate and the supply unit, as taught by Zachai et al, to block the deposition of the layer except in area where it is desired.
The combination of Yudovsky et al and Zachai et al does not teach a first curtain unit and a second curtain unit each having a curtain nozzle facing the stage and configured to inject a purge gas, wherein the curtain nozzles do not overlap the substrate.
In a method of deposition a thin film, Lee et al teaches a substrate W and a gas supplying unit 20 comprising a showerhead 11 and a gas curtain block 14 that sprays an inert gas into the circumference of the substrate to minimize contamination of an inner wall of a chamber 10, and the gas curtain block does not overlap the substrate W (Fig 2; [0024]-[0035]). Lee et al depicts the gas curtain block 14 with two inlets from the gas supplying device 20 in Fig 2 which clearly suggests a first and second curtain unit on the left and right side of the substrate.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yudovsky et al and Zachai et al by providing a gas curtain that does not overlap the substrate to minimize contamination of an inner wall of a chamber, and providing a plurality of gas curtain blocks to protect all wall of the chamber as taught by Lee et al. Also, duplication of parts is prima facie obvious (MPEP 2144.04); therefore, a duplicating the gas curtains would have been obvious to one of ordinary skill in the art at the time of filing.
The combination of Yudovsky et al, Zachai et al and Lee et al teaches a gas manifold for delivering reaction gases and purge gas and valves (Yudovsky Fig 9). The combination of Yudovsky et al, Zachai et al and Lee et al does not teach a linear gas supply line for supplying gases to the nozzle member of the supply unit; a first valve, a second valve, and a third valve configured to control a process of respectively delivering a first raw material gas, a second raw material gas, and a purge gas to the linear gas supply line; a first inert gas valve, a second inert gas valve, and a third inert gas valve farther from the linear gas supply line than the first valve, the second valve, and the third valve to control injection of the inert gas. 
In a system for atomic layer deposition, Provencher et al teaches a linear gas supply line 10 for supplying gases to the nozzle member of the supply unit; a first valve, a second valve, and a third valve configured to control a process of respectively delivering a first raw material gas 31a, a second raw material gas 31b, and a purge gas 31c to the linear gas supply line; a first inert gas valve 30a, a second inert gas valve 30b, and a third inert gas valve 30c farther from the linear gas supply line than the first valve, the second valve, and the third valve to control injection of the inert gas ([0024]-[0050]; Fig 1). Provencher et al also teaches reactant gas lines are arranged in series with an associated inert gas valve to enhance purging of the reactant gas line ([0031]). Provencher et al also teaches the locations of the valves shown are for illustrative purposes only and can be located at different locations along a gas line ([0038]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yudovsky et al, Zachai et al and Lee et al by using a linear gas supply line for supplying gases to the nozzle member of the supply unit; a first valve, a second valve, and a third valve configured to control a process of respectively delivering a first raw material gas, a second raw material gas, and a purge gas to the linear gas supply line; a first inert gas valve, a second inert gas valve, and a third inert gas valve farther from the linear gas supply line than the first valve, the second valve, and the third valve to control injection of the inert gas, as taught by Provencher et al enhance purging of the reactant gas line and because it is known in the art that the location of valves can be placed at different locations along a gas line.
Referring to claim 14-15, the combination of Yudovsky et al, Zachai et al, Lee et al and Provencher et al teaches a first supply region, a second supply region, and a partition disposed between the first and second supply region. (See Yudovsky Figs 5, 7, and 9 which teach a first gas A, second gas and purge gas and exhaust gas with walls between reactant supply regions). 
Referring to claim 16-17, this limitation is merely a recitation of intended use. The combination of Yudovsky et al, Zachai et al, Lee et al and Provencher et al teaches an apparatus capable of purging gas from a second gas while injecting gas from a first region.
Referring to claim 23, the combination of Yudovsky et al, Zachai et al, Lee et al and Provencher et al teaches a nozzle member. The selection of the size of the substrate is an intended use of the apparatus taught by the combination of Yudovsky et al, Zachai et al, Lee et al and Provencher et al, and the apparatus taught by the combination of Yudovsky et al, Zachai et al, Lee et al and Provencher et al is capable of support a substrate having a width that is less than the width of the nozzle. Furthermore, changes in size and shape is also prima facie obvious (MPEP 2144.04); therefore changing the length and width of the nozzle is within the ordinary skill in the art to supply gases over the entire substrate of a given size.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yudovsky et al (US 2013/0143415) in view of Zachai et al (US 5,843,224), Lee et al (US 2007/0144557) and Provencher et al (US 2008/0202416), as applied to claims 12, 14-17 and 23, and further in view of Leibiger et al (US 2008/0213543). 
The combination of Yudovsky et al, Zachai et al, Lee et al and Provencher et al teaches all of the limitations of claim 24, as discussed above, except the stage is disposed over the supply unit such that the surface of the stage of the substrate faces downward.
	In a method of vapor phase epitaxy, Leibiger et al teaches a vertical vapor phase epitaxy reactor wherein the substrate is mounted such that the substrate wafer downward toward the gas source (Fig 2; [0059]-[0076]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Yudovsky et al, Zachai et al, Lee et al and Provencher et al by having a vertical stage above a gas source, as taught by Leibiger et al, because the orientation of reactors is an obvious design choice, and stage is disposed over the supply unit such that the surface of the stage of the substrate faces downward is known in the art to allow deposition on the substrate in vapor phase deposition process.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yudovsky et al (US 2013/0143415) in view of Zachai et al (US 5,843,224), Lee et al (US 2007/0144557) and Provencher et al (US 2008/0202416), as applied to claims 12, 14-17 and 23, and further in view of Huang (US 2013/0001330). 
The combination of Yudovsky et al, Zachai et al, Lee et al and Provencher et al teaches all of the limitations of claim 25, as discussed above, except the curtain nozzles are formed in a rectangular ring shape.
In a deposition nozzle apparatus, Huang teaches an exhaust unit 12 defined by separated spaces between edges of the stage (substrate carrier 31) and edges of the supply unit 11, and a gas curtain unit 13 disposed to face the stage and deviate from opposite edges of the substrate and having curtain nozzles for injecting a purge gas ([0023]-[0035]; Fig 1A,1C, 3A, 3B). Huang also teaches curtain nozzles 13 are disposed at the opposite edges of the substrate and facing one of the opposite edges and the nozzles are arranged at all edges of the substrate in rectangular ring shape (See Fig 1A, 1B, 1C).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yudovsky et al, Zachai et al, Lee et al and Provencher et al l by providing a gas curtain having a rectangular ring shape for the nozzle, as taught by Huang, to extract residues after a precursor reacts and isolate gases sprayed onto a substrate to prevent residues from leaking and generating deposition defects (Huang [0009]-[0011]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 14-17 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al (US 2003/0194493) teaches a reactant gas is constrained to the first station by gas curtains formed on either side of the wafer support ([0012], Fig 2). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714